DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant included the following amended in the AFCP reques: "at least a portion of two oppositely charged electrode tab terminals of adjacent battery cells in face-sharing contact and spaced away from the cell tab support ". These features are addresses for each interpretation in the rejections.
1st interpretation: cell tab support is represented by "3", and face-sharing contact is represented by the letter "A".
Figure 6 shows at least a portion of two oppositely charged electrode tab terminals of adjacent battery cells (11, 12) in face-sharing contact (labelled as A) and spaced away from the cell tab support (3).


    PNG
    media_image1.png
    223
    191
    media_image1.png
    Greyscale

The same can be said for Fig. 9, where a space is created by spring 7.

    PNG
    media_image2.png
    460
    482
    media_image2.png
    Greyscale

Finally, Fig. 3 shows a space is formed at corners as labelled below.

    PNG
    media_image3.png
    531
    523
    media_image3.png
    Greyscale


3rd interpretation: cell tab support is represented by components 2, 3.
Fig 3. shows space at corners of 2. Space on 3 at corners is not explicitly shown but would be expected because extra space at sides allows for easier insertion (greater clearance) of tabs 11, 12.
Additionally, the 3rd interpretation may be modified by Tanjou (US 2003/0215702) which suggests a large total joint area to handle large electric current discharge and ensures electricity flows stably, (para. [0025]-[0026]). It would be obvious to further connect the two oppositely charged electrode tab terminals of adjacent battery cells (11, 12) in face-sharing contact below cell tab support (2, 3) with the expectation that a larger total joint area can handle large electric current discharge and would ensure electricity flows stably, as suggested by Tanjou.

In view of the foregoing, the claims are not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729